Case: 17-20706      Document: 00514785760         Page: 1    Date Filed: 01/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-20706                             FILED
                                  Summary Calendar                     January 8, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
TROY DANIEL THOELE,

                                                 Plaintiff-Appellant

v.

MARC HAMLIN; TRAVIS BRYAN, III,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-2337


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Troy Daniel Thoele, Texas prisoner # 1784662, filed a civil rights
complaint, naming as defendants Brazos County District Court Clerk Marc
Hamlin and state District Judge Travis Bryan, III. Thoele contended that the
defendants violated his right to due process in relation to his state habeas
applications.     He demanded an award of damages and declaratory and
injunctive relief. The district court dismissed the complaint as frivolous and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20706    Document: 00514785760     Page: 2    Date Filed: 01/08/2019


                                 No. 17-20706

because it asserted claims against parties who are immune from suit. See
28 U.S.C. § 1915A(b)(1)-(2).
      “This court’s precedent is inconsistent as to whether a § 1915A(b)(1)
dismissal is reviewed de novo or for abuse of discretion.” Morris v. McAllester,
702 F.3d 187, 189 (5th Cir. 2012). We need not resolve the issue because
Thoele’s appeal fails even on de novo review. See id.; see also Perez v. United
States, 481 F. App’x 203, 206 (5th Cir. 2012) (reviewing dismissal under
§ 1915A(b)(2) under de novo standard).
      Thoele has not shown that the district court erred in determining that
Judge Bryan is absolutely immune from suit. See Boyd v. Biggers, 31 F.3d 279,
284 (5th Cir. 1994); see also Stump v. Sparkman, 435 U.S. 349, 356-67, 362
(1978). Nor has he shown that the district court erred in holding that it lacked
authority to grant his requests for declaratory and injunctive relief. See Moye
v. Clerk, DeKalb Cnty. Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973);
Dickerson v. Guste, 932 F.2d 1142, 1145 (5th Cir. 1991).
      In addition, Thoele contends that the district court erred in concluding
that clerk of court Hamlin was entitled to quasi-judicial immunity rather than
qualified immunity. We do not reach this question but will affirm on other
grounds. See McGruder v. Will, 204 F.3d 220, 222 (5th Cir. 2000).
      Thoele’s claim is that Hamlin violated his right to procedural due process
by violating state law in failing to carry out an administrative function in his
state habeas cases. The Texas Court of Criminal Appeals has denied those
habeas cases on their merits. Accordingly, Thoele cannot show that he was
prejudiced by Hamlin’s alleged errors and omissions. See Keough v. Tate Cnty.
Bd. of Educ., 748 F.2d 1077, 1083 (5th Cir. 1983) (“To establish a denial of
procedural due process, a party must show substantial prejudice.”).          The
judgment is AFFIRMED.



                                       2